DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner wall surface of the housing is formed with a recess shaped congruently to the conductor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muruta [US 2013/0039815 A1] in view of Suzuki [JP 2013-229406.]
Regarding claims 1, 4 and 9-10, Muruta discloses a noise reduction unit [figures 1-2] comprising:
- a plurality of conductors [36, 38] formed as flat conductor and having a winding portion; 
- a ring-shaped core structure [32, 34] which is comprised of a magnetic material and is inserted through the winding portion; and
- a housing [12] which houses the conductor and the ring-shaped core, wherein an inner wall surface of the housing is formed with a recess [figures 1-2] configured to receive a part of the winding portion located on an outer circumferential surface of the ring-shaped core; and wherein the conductor is housed in the housing so that the part of the winding portion is received in the recess.
Muruta further discloses the winding portion has end portions [37, 39] spaced from each other in a width direction and terminals fixed to respective end portions of the conductor [figures 1-2, 5-6.]  Murata further discloses the end portions of the winding portions being connected to a busbar [8, 9.]

formed as a busbar.
It would have been obvious at the time the invention was made to form the flat conductor winding as a busbar for the purpose of facilitating manufacturing and/or connecting.
Muruta discloses the instant claimed invention except for a plurality of recesses.
Suzuki discloses a magnetic device [figures 2 and 4] comprising:
- a magnetic core structure [figures 1-2];
- a plurality of conductor coils [50] disposed about the magnetic core structure; and
- a housing/casing [2] for supporting the magnetic core structure and the conductor coils, wherein the housing/casing including a plurality of recesses [figure 4] spaced apart from each other along the inner wall surface that support portions of the conductor coils.
It would have been obvious at the time the invention was made to use the housing/casing design of Suzuki in Muruta for the purpose of providing support for the coils/core assembly.
Regarding claim 2, Muruta further discloses the conductor and the ring-shaped core are sealed in the housing with a resin [40] and wherein a resin [14] fills a gap which exists between the part and the recess with the resin.
The combination of Muruta with Suzuki would exhibit the resin filled, as claimed.
Regarding claim 3, the specific arrangement of the coil/winding would have been an obvious design consideration based on the intended applications and/or environments uses [note Suzuki discloses the conductor coils, each disposed about the magnetic core structure.]
Regarding claims 5-7, the specific shapes and arrangement of the recess would have been an obvious design consideration for the purpose of facilitating mounting and/or assembling.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837